Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 4-19-2022 is acknowledged.  Claim 12 is withdrawn. Claims 1-11 and 13-20 are examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the first nozzle is supported by the rotary shearing mechanism and rotates with the rotary shearing mechanism,” of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the cleaning element of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting elements in Claim 1;  a drum drive configured to rotate in Claim 1, a shearing drive configured to rotate in Claim 1; an air source of Claim 15; a cleaning element of Claim 16; a plurality of cutting elements in Claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, “wherein each blade is biased against the outer surface of the central drum,” is indefinite.  It is unclear what structure is biasing the blade against the outer surface of the central drum.  Is this a biasing element or a spring?  The claims were examined as best understood. 
In re Claim 6, “substantially parallel,” is indefinite.  It is unclear how close to parallel applicant is claiming. Is this a manufacturing tolerance standard or does applicant intend some sort of range to be claimed?  The claims were examined as best understood. Appropriate correction is required.  
In re Claim 7, “at least partially non-overlapping,” is indefinite.  It is unclear what is partially non-overlapping.  Either, something overlaps or is does not overlap.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0030396 to Bucks.

In re Claim 1, Bucks teaches a plant processing apparatus for trimming plant material (see Figs. 4-8, the examiner notes that the structure of Bucks can cut potatoes or lettuce – see Para. 0057), comprising: 
a rotary trimming device (see Figs. 4-5, #300/#200)comprising: 
a central drum comprising first and second ends and an annular sidewall extending (see Fig. 6, #300, showing a drum structure with first and second ends with annual structures as sidewalls), along a longitudinal axis between the first and second ends, the annular sidewall having a plurality of slots extending between an inner surface and an outer surface (see Fig. 6, showing structure #300 has slots along the sidewall); and 
a rotary shearing mechanism (see Fig. 7, #200) comprising a plurality of cutting elements (see Fig. 7, # cutting elements #208)disposed around the outer surface of the central drum (see Fig. 7), wherein at least a first cutting element is disposed at a first radial orientation relative to the longitudinal axis and at least a second cutting element is disposed at a second radial orientation relative to the longitudinal axis (see Fig. 7, showing multiple cutting elements at different radial positions relative to the longitudinal axis); 
a drum drive interconnected with the central drum (see Fig. 5, #303), the drum drive configured to rotate the central drum about the longitudinal axis (see Figs. 4-5, and Para. 0050); and 
a shearing drive interconnected with the rotary shearing mechanism (see Fig. 5, #203), the shearing drive configured to rotate the plurality of cutting elements about the longitudinal axis and around the outer surface of the central drum (see Para. 0050).

In re Claim 2, Bucks teaches wherein each cutting element comprises a blade, wherein each blade comprises a first end that contacts the outer surface of the central drum (see Para. 0062 teaching adjusting the gap between cutting stations #207, the structure of Bucks is capable contacting the outer surface of the central drum).

In re Claim 3, Bucks teaches wherein each blade is biased against the outer surface of the central drum (as best understood, the structure of Bucks is capable contacting the outer surface of the central drum, see Para. 0062 teaching adjusting the gap between cutting stations #207).

In re Claim 4, Bucks teaches wherein at least a portion of the plurality of slots comprise a length extending along a major axis and a width extending along a minor axis, wherein the major axis is disposed in a non-parallel orientation relative to the longitudinal axis (see Fig. 6, showing the slots have a length perpendicular to the rotational axis which is the major axis and a width parallel with the rotational axis with is the minor axis).

In re Claim 5, Bucks teaches wherein a width of each blade in the plurality of blades is longer than a longitudinal length of at least a portion of the plurality of slots (see Fig. 8 showing that blades #208 are longer in the rotational axis direction than the slots).

In re Claim 6, Bucks teaches wherein the cutting elements of the rotary shearing mechanism further comprises at least a first blade and a second blade extending substantially parallel to the longitudinal axis (see Fig. 7, showing blades #208 extending substantially parallel to the longitudinal axis of rotation).

In re Claim 7, Bucks teaches wherein: the first blade extends across a first portion of a length of the outer wall (in Bucks, Fig. 7, one #208 extends across a first portion); the second blade extends over a second portion of a length of the outer wall (the other #208 extends across a different location); and the first portion and second portion are at least partially non-overlapping (as best understood, the two locations of Blades #208 are not overlapping).

In re Claim 10, Bucks teaches wherein the drum drive rotates the central drum in a first direction and the shearing drive rotates the rotary shearing mechanism in a second direction (see e.g. Fig. 19).

In re Claim 11, Bucks teaches wherein the drum drive is operable to rotate the central drum at a first speed and the shearing drive is operable to rotate the rotary shearing mechanism at a second speed, independent of the first speed (see Fig. 4-8 and Para. 0011 teaching the impeller rotated at a first rotational speed and the cutting head rotated at a second rotational speed)

In re Claim 13, Bucks teaches further comprising at least a first nozzle connected to a fluid supply, wherein the first nozzle directs fluid onto at least one of the outer surface of the central drum and the cutting elements (see Para. 00778 teaching the impeller drive shaft as hollow for connecting to a liquid supply – the opening would be  a nozzle that directs fluid on to the central drum including the outer surface of the central drum and the cutting elements).

In re Claim 17, Bucks teaches a rotary trimming device  (see Figs. 4-8) comprising, a central drum (see Figs. 4-8, #300) comprising first and second ends (see Fig. 7, #300 has first and second ends), and an annular sidewall extending between the first and second ends (the structure of Fig. 7, #300 has an annular sidewall extending between the first and second ends), the annular sidewall having a plurality of slots extending between an inner surface and an outer surface (see Fig. 7, the structure of #300 includes slots), the plurality of slots each having a closed perimeter (the slots of Fig. 7, have a top, bottom, left and right structure), the central drum configured to rotate around a longitudinal axis in at least a first direction (#300 rotates about an axis of #301); and 
a rotatory shearing mechanism (see Figs. 4-8, #200) comprising: a plurality of cutting elements (see Fig. 7, #208); and a chassis coaxially disposed around the outer surface of the central drum (see Figs. 4-8), the chassis configured counter-rotate the plurality of cutting elements relative to the central drum (see e.g., Fig. 19), wherein the chassis biases the cutting elements against the outer surface of the central drum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030396 to Bucks in view of US 4,391,172 to Galland. 

Bucks does not teach wherein: the plurality of slots comprise at least a portion of slots disposed in first and second columns extending radially about the longitudinal axis; and the first blade extends across the first row and the second blade extends across the second row.

However, Galland teaches that is known int eh art to provide a plurality of slots disposed in first and second columns extending radially about the longitudinal axis (see Galland Fig. 2, #70/72/74).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the slot system of Galland in the device of Bucks.  Doing so prevents limiting the maximum production rat of the machine and prevents wear of the blades, as the workpieces tend to congregate at the bottom (see Galland, Col. 1, ll. 45-60).  In other words, separating the workpieces out so that they are not in one location constantly would utilize all positions of the blades at the same time.  

Such a combination would provide for the first blade Bucks to extend across the first row and the second blade extends across the second row (see e.g. Bucks Figs. 4-8 and Galland Fig. 2). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030396 to Bucks in view of US 3,854,395 to Hirahara.

In re Claim 9, Bucks does not teach wherein the plurality of cutting elements comprise wires extending from proximate to the first end of the central drum to proximate to the second end of the central drum.

However, Hirahara teaches that it is known in the art of cutting food items (potatoes) to utilize cables  to cut and remove the skins (see Hirahara, Figs 3-4, #40; see also Col. 4, ll. 18-36).  In the same field of invention, cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the cutting structure of Bucks with the wires taught by Hirahara.  Doing so removes the skin of the food item in addition to cutting (see Hirahara, Col. 4, ll. 18-36). 

In re Claim 18, Bucks does not teach wherein the plurality of cutting elements comprise wires extending from proximate to the first end of the central drum to proximate to the second end of the central drum.

However, Hirahara teaches that it is known in the art of cutting food items (potatoes) to utilize cables  to cut and remove the skins (see Hirahara, Figs 3-4, #40; see also Col. 4, ll. 18-36).  In the same field of invention, cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the cutting structure of Bucks with the wires taught by Hirahara.  Doing so removes the skin of the food item in addition to cutting (see Hirahara, Col. 4, ll. 18-36). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030396 to Bucks in view of US 2013/0175372 to Mosman. 

Claim 14, Buck does not teach wherein the first nozzle is supported by the rotary shearing mechanism and rotates with the rotary shearing mechanism.  

However, Mosman teaches that it is known in the art of cutting plants to provide a nozzle supported by a rotatory shearing mechanism that rotates with the rotary shearing mechanism (see Mosman, Fig. 2, #15 and Para. 0049), as best understood.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a nozzle that rotates with the shearing mechanism, as illustrated by Mosman.  Doing so would allow the user to clean the device (see Mosman, Para. 0049). 

In re Claim 16, Bucks does not teach wherein the rotary shearing mechanism further comprises at least one cleaning element disposed about the outer surface of the central drum, wherein the cleaning element rotates about the outer drum.

However, Mosman teaches that it is known in the art of cutting plants to add a roller brush on the outer surface of a drum (see Fig. 2, #14 on #11; see also Para. 0049). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a brush and liquid sprayer to the device of Bucks, as taught by Mosman.  Doing so would clean the device after use (see Mosman, Para. 0049)

Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030396 to Bucks in view of US 8,757,524 to Mosman. 

In re Claim 15, Bucks does not teach: a manifold disposed about the central drum and rotary shearing mechanism; and an air source for providing pressurized airflow or negative pressure airflow through the manifold.

However, Mosman teaches that it is known in the art of cutting plant products to provide a manifold disposed about a drum (see Mosman Figs. 6-7, #6 and #13); and an air source for providing pressurized airflow or negative pressure airflow through the manifold (see Mosman Fig. 7 #13).  In would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the manifold and the air source.  Doing so would collect all the product created by the device in one position to make it easy to collect the product. 

In re Claim 20, Bucks does not teach: a manifold disposed about the central drum and rotary shearing mechanism; and an air source for providing pressurized airflow or negative pressure airflow through the manifold.

However, Mosman teaches that it is known in the art of cutting plant products to provide a manifold disposed about a drum (see Mosman Figs. 6-7, #6 and #13); and an air source for providing pressurized airflow or negative pressure airflow through the manifold (see Mosman Fig. 7 #13).  In would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the manifold and the air source.  Doing so would collect all the product created by the device in one position to make it easy to collect the product. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the cited prior art uncovered by the search teaches wherein the wires are disposed in a helical path, of Claim 19, in combination with the remaining limitations. 

The closest prior art is US 3,854,395 to Hirahara; however, Hirahara teaches the wires a straight as opposed to helix shaped.  There was no motivation in the art to change the straight wires to helix shaped.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724